Sweeney, J.
This is an appeal from a decision of the Unemployment Insurance Appeal Board which denied claimant benefits on the ground that he voluntarily left his employment without good cause by provoking his discharge.
Claimant, age 25, was employed by Consolidated Edison, a public utility, as a meter reader. His duties required him to read meters located in private homes, apartment houses and other type buildings. At the time claimant was hired his picture was taken portraying a neat and attractive young man, with hair cut and combed in conventional style. He was given a copy of a manual setting forth certain rules of conduct, one of which required a neat physical appearance. This was also stressed at meetings held for new employees.
Claimant subsequently permitted his hair to grow to shoulder length. During the last six or seven months of his employment he was repeatedly criticized for his disheveled and untidy appearance, particularly as to the length of his hair. He was also told that his hair was not combed and not neat, and that it should be cut to a reasonable length to meet the employer’s requirements. Claimant was ultimately dismissed when he refused a request to cut his hair. The board found that the employer at the time claimant was hired made appearance a condition of his employment and claimant breached that condition in refusing to comply when given a final opportunity to do so.
An employer has the right to make reasonable rules and regulations for the operation of its business. (Matter of Day [Catherwood], 26 A D 2d 851.) An employee must conform to these rules. In the instant case claimant wore a uniform with the insignia of Consolidated Edison. Consequently, as he walked the streets and visited houses and apartments he was identified with Consolidated Edison. He was their representative. A rule that he be well groomed and neat was not, under the circumstances, an unreasonable one. There is evidence in the record that claimant’s personal appearance did not adhere to the employer’s standards. Although it was not the sole cause of his untidy appearance, his long hair contributed to it.
Since claimant refused to cut his hair and conform to the rules of his employer, he, in effect, provoked his discharge. (Matter of Karman [Lubin], 2 A D 2d 626, 627.) This is not a case of a condition “ beyond the reasonable reach of the employee.” (Matter of Malaspina [Corsi], 309 N. Y. 413, 418.) There were *206issues of fact presented which were solely within the province of the board to resolve. On the record as a whole there is substantial evidence to justify the determination and findings of the board. (Matter of Monahan [Catherwood], 27 A D 2d 781; Matter of Mendrinos [Catherwood], 27 A D 2d 673.)
We do not feel that on this record there has been a violation of claimant’s constitutional rights. We are confronted with two conflicting rights — the right of the employer to hire the one he chooses; and the right of the employee to work for whom he pleases. Claimant had the choice of conforming to the rules and staying with his employer, or leaving and wearing his hair in any manner he desired. The employer did not have to change its rules to conform to the particular whim of this claimant and a failure to do so did not violate his rights to privacy and free expression. (See Matter of Eastern Greyhound Lines Division of Greyhound Limes v. New York State Division of Human Rights, 27 N Y 2d 279.)
The decision should be affirmed, without costs.